Citation Nr: 0702629	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C, including 
as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has hepatitis C as the result of 
an incident of his military service although he is unsure of 
the mode of transmission.  At the hearing, the veteran 
testified that another comrade might have borrowed his razor 
or he might have been exposed to another comrade's blood when 
the veteran sustained a cut over his eye when he jumped into 
a bunker during service.

The service medical records are significant for a laboratory 
finding of a "neg/trace" amount of albumin in the veteran's 
blood.  After service, an April 1985 VA examination report 
shows elevated liver function studies for SGOT.  Private 
treatment records indicate that blood work showed elevated 
SGOT (AST) and SGPT (ALT) enzymes in October 1996.  The 
veteran was diagnosed with hepatitis C in 2000.  In a March 
2000 report, Dr. S.S. reported that the veteran likely had 
hepatitis C since the 1970s, but he provided no rationale for 
his opinion and he did not have the benefit of a review of 
the veteran's claims file.   

The Board finds that it is necessary to provide the veteran a 
medical examination and obtain a medical opinion for the 
following reasons:  the record contains medical evidence of a 
currently diagnosed chronic disease; service medical records 
may show a slightly abnormal liver function study; post-
service medical records may establish a continuity of 
symptoms relative to elevated liver function studies;  
medical evidence indicates that the disease may have had its 
onset in the 1970s, a period that overlaps the period the 
veteran served on active duty; but, the record does not 
contain competent medical evidence that causally links the 
veteran's hepatitis C to his service.  38 U.S.C.A. § 5103A 
(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006). 

At the hearing, the veteran testified that he served in the 
reserves from 1971 to 1993, and he confirmed that he 
periodically underwent examinations.  Any available reserve 
medical records may be pertinent to the claim so the 
procurement of such records is necessary.

Lastly, the Board observes that in the March 2002 VCAA 
[Veterans Claims Assistance Act of 2000] notice, the veteran 
was not provided with notice that he should submit any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1) (2006).  Therefore, please take this 
opportunity to provide the veteran with a corrective notice 
to address this deficiency.   


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), that 
provides that the veteran should submit 
any evidence in his possession that 
pertains to the claim.

2.  Please undertake the necessary 
development to obtain the veteran's 
reserve medical records from the 
appropriate agency or record center for 
his period of reserve service reportedly 
from 1971 to 1993.  

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hepatitis C.  
Based upon the examination results and 
the review of the claims folder, the 
examiner should state an opinion as to 
whether the veteran's hepatitis C is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) 
causally related to his military service.  
The rationale for the opinion should be 
expressed. 

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



